Exhibit For ReleaseFriday, August 14, 2009 Advance Nanotech Reports Second Quarter 2009 Financial Results MONTEBELLO, NY - Advance Nanotech, Inc. (OTCBB: AVNA) today reported financial results for the three months ended June 30, 2009.The Company reported a net loss of $1,047,000, or $0.02 per share, compared to a loss of $2,363,000, or $0.06 per share, for the three months ended June 30, 2008, a decrease of 56 percent.During the six months ended June 30, 2009, the Company reported a net loss of $3,842,000, or $0.07 per share, compared to a net loss of $3,449,000, or $0.09 per share, for the six months ended June 30, 2008, an increase of 11 percent. A summary of the highlights from the quarter include: · Operating costs were reduced by over 45 percent for the six month period in 2009, versus the comparable 2008 period · Receipt of additional contract application development work with SELEX Galileo, Crowcon Detection Instruments, and Agilent · Issuance of two additional granted patents bringing granted patented portfolio to four, with ten further patent applications pending · Strategic focus on funded application development contracts that offer near-term revenue potential resulted in higher gross margins in the first half of 2009 Revenues generated were related to sales of its Lonestar and Vapor Generator products, along with contracted, instructional and set-up services provided to customers.Although revenue decreased by 37 percent for the three months ended June 30, 2009, cost of sales decreased by over 65 percent during the same period.Similarly, while revenues decreased by 19 percent during the first six months compared to the same period in 2008, cost of sales decreased by over 47 percent.The decrease in cost of sales reflects higher margin contracted revenue recognized for the corresponding periods. “Our business development efforts in the second quarter were consistent with our strategy of focusing on funded application development projects,” commented Bret Bader, Advance Nanotech’s CEO.“To that end, we secured additional development contracts with SELEX Galileo, Crowcon, and Agilent to further develop specific applications that we believe will provide the Company potential near term revenue growth.With our focus primarily on funded development programs, we have delayed algorithm development efforts for our Lonestar product until we have sufficient capital resources to continue. This delay has negatively impacted our second quarter revenues, but has enabled us to significantly reduce costs.It is important to understand that revenue opportunities for Lonestar are not lost, simply delayed until the Company has secured much needed working capital to continue its progress.” Mr. Bader continued, “We have been aggressively pursuing several options to provide the necessary capital resources to execute on our full plan.These options include strategic licensing transactions and the sale of securities.While it has taken longer than expected to complete these transactions, our confidence in the technology and our business remains strong.To provide us with sufficient resources while these potential transactions are progressing, we sold $1,000,000 of short term senior secured notes.” The Company incurred a loss, including non-controlling interest (minority interest), during the second quarter of 2009 of $1,120,000, or $0.02 per basic share, compared to a loss of $2,305,000, or $0.06 per basic share for the same period in 2008.The Company had a loss attributable to the Company (net of minority interest) of $1,052,000, or $0.02 per basic share, compared with a loss of $2,120,000, or $0.06 per basic share for the same period in 2008.The Company reported a comprehensive loss (inclusive of loss from discontinued operations and foreign currency translation adjustments) of $977,000, or $0.02 per basic share, compared with a comprehensive loss of $1,775,000, or $0.05 per share, for the same period in 2008. Selling, general and administrative expenses for the second quarter were $474,000, a decrease of $185,000 or 28 percent compared to the first quarter 2008 level of $659,000. Total operating expenses were $1,426,000, down from $2,351,000 when compared to the second quarter of 2008. The loss from operations during the current second quarter was $962,000 compared to $1,691,000 for the same period in 2008, representing a decrease of $729,000 or 43 percent. The
